Eao, C.J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of pole ends similar in all material respects to those the subject of J. C. De Jong & Co., Inc. v. United States (52 CCPA 26, C.A.D. 852), and that the items of merchandise marked “B” covered by the foregoing protests consist of brass pole rings similar in all material respects to those the subject of Kroder Reubel Co., Inc., and Alltransport, Inc. v. United States (44 Cust. Ct. 274, C.D. 2186), the claim of the plaintiff was sustained.